Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.  Claims 1, 2, 5-8, 10-13, 15, 16, 19-24, 26 and 28 are pending in this application, with claims 15, 16, 19-24, 26 and 28 withdrawn from consideration as directed to a non-elected invention.  Thus, claims 1, 2, 5-8 and 10-13 are examined herein.

    Rejections—35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over the Zhang Ph.D. thesis.
Section 4.1.1 of the Zhang thesis discloses spherical Ti-6Al-4V particles having a microstructure composed entirely of martensitic alpha-prime phase.  Zhang does not specifically 
a) From Fig 4(a) of Zhang, one can deduce that the vast majority of the particles are substantially spherical, i.e. it is far more likely than not that the prior art material would meet the “more than 90%” limitation as claimed.
	        b) The process steps are not seen as resulting in a patentable distinction between the prior art and the claimed invention because a product-by-process claim defines a product.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see In re Thorpe (227 USPQ 964, Fed.Cir. 1985).  The burden then shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi (218 USPQ 289, Fed.Cir. 1983).  In the present case, Applicant has not met this burden.  
           Thus the powders as presently claimed are held to be prima facie obvious in view of the Zhang thesis.

It is noted that the claims as amended in the present RCE overcome all the rejections set forth in the Office Action of October 8, 2020.  However, the present amendment to claim 1 broadens the scope of the instant claims to include “titanium alloy” particles, such as Ti-Al6-V4.  Therefore the present claims are rejected over the Zhang thesis, as indicated supra.


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        March 2, 2021